Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 31 and 32 have been cancelled.
Claims 33 and 34 are new.
Claims 1-30, 33 and 34 are pending. Applicant’s amendment and IDS has necessitated new ground of rejection. Accordingly, this Action is FINAL.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections
Applicant's Declaration of Michael F. Sickler, amendments and arguments filed 6/6/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 15-18, 22-30, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Leary et al. (US 5236456).
Applicant claims, for example:

    PNG
    media_image1.png
    838
    1429
    media_image1.png
    Greyscale

Applicant has product-by-process type claims. See MPEP 2113 Product-by-Process Claims [R-10.2019]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
With regard to instant claims 1, 2 and 15, O’Leary et al. disclose osteogenic compositions made from demineralized bone material (title; abstract; claims 1-28) comprising the connective tissue collagen proteins (column 2, lines 15-27; claim 1) which inherently are contained within the demineralized bone material and have molecular weights greater than or equal to 3.5kDa, because composition is subjected to the same acid-promoted cleavage (claims 1 and 19) as instantly taught (instant specification [0012]) for a predetermined time and extraction temperature between about 30-75° C (claims 7-10) and is also inherently “enhanced” especially when O’Learly et al. disclose adding other ingredients such as demineralized bone powder (claim 11), inorganic element (claim 12), hydroxyapatite (claim 22) and growth factors (claim 25) and the osteogenic composition is in viscous liquid form (claim 2). While it is noted that O’Leary et al. disclose that: “The molecular weight range of the osteogenic composiiton is from about several hundred to about several thousand kilodaltons.” (column 5, lines 24-26), that does not preclude the presence of lower molecular weight proteins in the overall composition that make up the total molecular weight of the osteogenic composition. It is the overall composition which has a MW of from about several hundred to about several thousand kilodaltons, which clearly contains proteins because O’Leary et al. teach that those proteins in alternative embodiments can be separated by precipitation (column 5, lines 32-62). Prior to such a separation, the proteins in question are naturally present in the viscous liquid of O’Leary et al. Indeed, O’Leary et al. disclose that the viscous liquid state is the homogenous osteogenic composition of this invention (column 5, lines 3-5). Given that the claimed and prior art compositions appear identical and are produced by substantially identical processes, then a prima facie case of anticipation has been established by the Examiner. See MPEP 2112.01(I): Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Claim 25, dependent from claim 24, provides an embodiment where the osteogenic composition contains at least one ingredient such as BMPs, PDGF and TGF-β (claims 24 and 25). Since these are the same connective tissue proteins argued by Applicant as being critical (remarks page 10), then the composition of O’Leary et al. naturally increases osteogenic activity by providing access to the connective tissue proteins that promote bone growth. With regard to the “prepared by” limitations in claim 1 and claims dependent therefrom such as 2-11, 15-18, 22- 30, 33 and 34 that are directed to the preparation method, these are product-by-process limitations. Please note that in product-by-process claims, once a product appearing to be substantially identical is found and a rejection is made, the burden shifts to the applicant to show a difference.  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad number of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, the burden is thrust upon Applicant to demonstrate a distinction between the prior art composition of O’Leary et al. and that which is claimed. See MPEP 2113 (II).
With regard to instant claims 2 and 15, O’Leary et al. teaches neutralizing the acidic viscous liquid with a base solution to produce a pH closer to neutrality such as about 5 (column 7, lines 55-60), which is greater than or equal to 4.5.
With regard to instant claims 1, 2, 15, me O’Leary et al. disclose compositions with BMPs, PDGF and TGF-β (claims 24 and 25) which are acknowledged by application as being with the claimed range of 3.5 kDa and 100 kDa (page 10 of Remarks). 
Accordingly, instant claims 1-11, 15-18, 22-24, 33 and 34 are rejected.
Response to Declaration and Arguments:
Applicant’s Declaration of Michael Sickler has been carefully considered but is insufficient to overcome the anticipation rejection. At best, the Declaration demonstrates that even using the strongest acids for the longest time periods taught by O’Leary still produces demineralized bone matrix with the same osteoinductive connective tissue proteins contained within as claimed with increases in osteogenic activity by providing access to the osteoinductive connective tissue proteins (paragraphs 10 and 11; Exhibit A page 10). Therefore, the Declaration supports the Examiner’s position that O’Leary anticipates the claimed subject matter. The Declarant asserts that a 2N HCl solution would yield an acid solution having a pH of between -0.3 to -0.48. However, in the chemical arts, a 2N HCl solution certified by Fisher Chemical has a pH of 0.1. (see attached Fisher 2N HCl). Furthermore, the Declarant has failed to show any criticality for the pH range and it would appear that the pH in the process steps only needs to be sufficiently acidic for the extraction medium, which is the case for O’Leary. The Declarant states that the O’Leary samples “looked notably different compared to the EOC both in color and texture.” (paragraph 12). However, how something ‘looks’ is subjective and there is nothing in the claims about color or texture. 
The Declarant asserts that the use of weak acids keeps the osteoinductive connective tissue proteins extracted from the DBM biologically active thus osteoinductive. While that may be true, O’Leary is also astutely aware of protein hydrolysis, which is why O’Leary teaches that further treatment with a greater acidity to effect cleavage, denaturation and limited hydrolysis of the proteins is done with 2N-3N HCl for a time period of 2 hours (column 8, lines 59-65; see also Example 2). It is also noted that the first step of O’Leary is done with 0.6N HCl for 3 hours (Examples 1 and 2); not 3N HCl for 30 hours as performed by the Declarant (paragraph 7). The Declarant did not perform the same experiments as conducted by O’Leary. Thus, the result of a much lower osteoinductive protein level shown by the Declarant is entirely expected because of acid induced hydrolysis of those proteins over the 30 hours. Contrary to the Declarant’s assertion that O’Leary indicates that its DBM derived composition is designed as an inert vehicle, the DBM derived composition of O’Leary is intended to have limited hydrolysis of the proteins. 
It is the Declarant’s opinion that that even with full knowledge of O'Leary and the other prior arts cited in the Office Action, it would not have been obvious to a person or ordinary skill in the art at the time of invention was made to arrive at the Invention. The Invention is novel and cannot be produced without undue experimentation. If the cited prior arts would have rendered the Invention obvious at the time of the invention, such composition would surely have been disclosed and/or made available (paragraph 18). However, the Declaration states that the Declarant has over 18 years of experience in the design and development of human allograft based tissue products and medical devices while ensuring compliance with ISO/FDA regulations (paragraph 2). The Declaration provides no evidence or statement that the Declarant Michael Sickler has any training in the law or is a member of the patent bar. The Examiner therefore does not recognize Michael Sickler as qualified to express a legal conclusion in this regard. 
In response to arguments, Applicant asserts that the Declaration has shown that the claimed composition and the O’Leary compositions are not identical. Respectfully, the Examiner cannot agree because the Declaration has demonstrated that even at the extreme acid exposure time, the Declaration demonstrated that the material of O’Leary contains osteoinductive bone morphogenic proteins as claimed. Accordingly, arguments directed to having less BMP-2 compared to EOC and less osteoinductivity compared to EOC are moot because Declarant proved that the compositions of O’Leary have BMP-2 and osteoinductivity even after the extreme conditions tested in the Declaration. Therefore, the process of O’Leary is substantially identical producing the same product despite Applicant’s arguments to the contrary.
Applicant then argues the process steps (page 13). This argument is not persuasive because the Examiner is examining a product claim and the process by which it is made does not add or exclude any other components to the composition. Therefore, the method steps are immaterial to the examination of the composition. Indeed, the Declaration proved that. Arguments directed to the physical appearances, amounts of BMP-2 and osteoinductivity are moot because the physical appearances, amount of BMP-2 and amount of osteoinductivity are not claimed limitations and the Declaration data is only limited to examples obtained under the conditions tested which are not the conditions exemplified by O’Leary.
Applicant argues that O’Leary teaches denaturation and that the term “denature” means to destroy or diminish some of the original properties and especially the specific biological activity (page 15 of arguments). Applicant then concludes that the intent of O’Leary is to destroy the original properties and especially the specific biological activity (e.g., osteoinductivity) of the OCTPs contained in DBM during the denaturing process. Applicant’s citation of column 5, lines 54-55 is in reference to stopping the hydrolytic degradation of the proteins. As noted above, O’Leary teach “limited hydrolysis of the proteins” with the solution of greater acidity by limiting the exposure time period to 2 hours (column 8, lines 56-65). Consequently, O’Leary is all about preserving the natural proteins; not to destroy them. 
The C2C12 and Elisa BMP-2 testing (page 16 of remarks) has been carefully considered but is not persuasive. Under the conditions tested, the Declaration proves unambiguously that the compositions of O’Leary contain within the demineralized bone material osteoinductive connective tissue proteins and has osteogenic activity as instantly claimed. 
It is immaterial that O’Leary intends the treated DBM to serve as a carrier or vehicle for other biologically active components. O’Leary discloses the same material as instant claimed and Applicant’s efforts to define “carrier” to mean something inert or inactive are noted but are not relevant because nowhere in O’Leary does O’Leary intend for the DBM composition to be inert or inactive.
Applicant argues that the MW range disclosed by O’Leary does not include many of the OCTPS such as BMP-2 etc…(page 17-18 or remarks). However, the Declaration has proved otherwise and such OCTPS are naturally present. 
Applicant argues that separate addition of biologically active proteins such as BMPs do not have the same characteristics as the naturally derived OCTPs provided in EOC. Applicant basis for this argument is that the OCTPs contained in the EOC are naturally derived but the only BMP-2 available in the market is a genetically engineered synthetic recombinant form called rhBMP-2 which can cause life-threatening side effects. This argument is not persuasive because the claims are not limited to naturally derived BMP-2 and there are other osteoinductive proteins besides BMP-2 for addition to the composition and the Declaration, even under the extreme conditions tested, has shown that BMP-2 is present. Applicant’s arguments are not persuasive. 
Respectfully, none of the Declarant’s data or arguments are persuasive.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18, 22-30, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kay et al. (US 7132110).
Regarding instant claims 1-6, 8-11, 22-27, 29 and 30, Kay et al. disclose an osteogenic composition (claims 1-10) resulting from a process comprising:

    PNG
    media_image2.png
    387
    670
    media_image2.png
    Greyscale
(claim 1).
The product contains endogenous proteins within the demineralized bone material (claim 24) such as BMPs (claim 30), which are osteoinductive connective tissue proteins having MW greater than or equal to 3.5 kDa, and is therefore osteoinductive (see also claims 5 and 46) and the composition naturally has increased osteogenic activity bone growth promoting activity because access to the osteoinductive proteins is provided. The extraction medium comprises weak acids such as citric, lactic or malic acid as well as the strong acid HCl (claim 6), and preferably 2-3M citric acid (column 4, lines 8-12) at a pH about 0.5 (column 5, lines 15-19) and the length of time is between about 2 and 96 hours (column 4, lines 15-16) at about 25° C (column 4, lines 20-24). As noted above, Applicant claims a product prepared by a process and in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
Therefore, claims directed to the process steps such as predetermined time periods, extraction temperatures, extraction pH, ratio of acid to DBM, preparation by titration, dialysis, lyophilization, dilution using deionized water, regenerated cellulose membrane have a pore size greater than or equal to 3.5kDa or 6kDa, are only examined to the extent of the structure implied by the steps. 
Regarding claims 3, 4, 16, 28 and 33, it immaterial to the analysis of a product-by-process claim what the acid, such as tartaric acid, is employed in the method. It is Applicant’s burden to establish a criticality for using tartaric acid.
Regarding claim 7, Kay et al. report the demineralized bone material has an average particle size of about 125-850 microns (column 1, lines 31-35) 
Regarding instant claim 12, Kay et al. disclose filtration, dialysis and lyophilization of the product (Examples 4 and 5; column 12, lines 35-38).
Regarding instant claim 13, Kay et al. disclose a dry, light essentially white fluffy material after lyophilization Example 18, column 12, lines 40-51), which the Examiner interprets to read on a dry fibrous matrix.
Regarding instant claim 14, Kay et al. do not expressly teach that the composition is in the form of dry granules. However, Kay et al. teaches that the dried soluble extraction product is chopped into small pieces of about 0.5 cm (column 7, lines 24-30). At this point, the artisan has “granules” of the material. Claim 14 does not further describe the granule other than it is dry and it is the Examiner’s position that the dry small pieces of Kay et al. read on dry granules.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-30, 33 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Leary et al. (US 5236456) and Akella et al. (US 20120121660) and Yamamoto et al. (US 20060257306). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    838
    1429
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	
It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 above are also invalid under §103. The reference of O’Leary et al. is discussed in detail above and the discussion and analysis is hereby incorporated by reference. 
	With regard to instant claims 12-14 and 19-21, Akella et al. teach bone void filler compositions (title; abstract; claims 1-20) that has a pH from about 2 to about 7 (claim 4) further comprising an additive such as allograft chips (claim 6), which make the composition “enhanced”, where the demineralized bone is in the form of a particle, granule or fiber (claim 8), the filler is in the form of a granule (claim 9) and the filler is lyophilized (claim 18). Akella et al. teach that the material may be frozen and freeze dried (lyophilized) prior to milling or particulated or shredded to a size of about 100 µm to about 840 µm and added to a liquid carrier [0072, 0091]. 
	Akella et al. teach adding various synthetic calcium phosphates (claims 2-3) as well as hydroxyapatite [0126]. 
	With regard to instant claims 20 and 21, Yamamoto et al. teach calcium phosphate nanoparticles of 10-100 nm (Abstract; Figure 9) and no more than 1 µm [0001] and liquid dispersions thereof [0002]. Yamamoto et al. teach: “by using hydroxyapatite nanoparticles for a bone filler, complexation with other materials, and a high intensity and highly functional bone filler can be expected.” [0007]

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

1. The difference between the instant application and O’Leary et al. is that O’Leary et al. do not expressly teach lyophilization of the composition to a dry fibrous matrix or blending into particles having an average particle size of between 0.1-2000 microns. This deficiency in O’Leary et al. is cured by the teachings of Akella et al. 
2. The difference between the instant application and O’Leary et al. is that O’Leary et al. do not expressly teach dry granules or mixing with synthetic calcium phosphate powder and grinding down to granules or mixing with nano-sized calcium phosphate particles suspended in an aqueous solution. This deficiency in O’Leary et al. is cured by the teachings of Akella et al. and Yamamoto et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a osteogenic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from osteogenic medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the enhanced osteogenic composition of O’Learly et al. by lyophilization of the composition to a dry fibrous matrix and blending into particles having an average particle size of between 0.1-2000 microns, as suggested by Akella et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. O’Leary et al. teach that the composition is to be applied to a bone defect site by packing the site with the composition provided in the form of a powder or a highly viscous paste or liquid (column 7, lines 34-37). Akella et al. teach the artisan that to make a powder, the composition is first lyophilized and then milled to a particle size of  about 100 µm to about 840 µm, which is within the instantly claimed pixie dust particle size range. Therefore, to practice that powder embodiment of O’Learly et al., the artisan would follow the guidance of Akella et al. and lyophilize the composition of O’Learly et al., which naturally produces a dry fibrous matrix because the same proteins are present, which the artisan would then grind into a powder with an average particle size between 0.1-2000 microns with a reasonable expectation of success. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the enhanced osteogenic composition of O’Learly et al. as dry granules or mixing with synthetic calcium phosphate powder and grinding down to granules or mixing with nano-sized calcium phosphate particles suspended in an aqueous solution, as suggested by Akella et al. and Yamamoto et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. O’Leary et al. teach and suggest adding the calcium phosphate hydroxyapatite, which is an apatite, and Applicant also teaches granules of apatite as a synthetic calcium phosphate powder which is mixed and ground down to a dry solid granule [0024]. Akella et al. teach adding various synthetic calcium phosphates/hydroxyapatite and milling into solid granules. Therefore, it is obvious to adding synthetic calcium phosphates, which are functionally equivalent to hydroxyapatite, to the osteogenic composition of O’Leary et al. and mill into dry solid granules with a reasonable expectation of success. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982).
Akella et al. teach that the bone void filler can be comprise a carrier such as aqueous buffers (claim 16) and thus it is obvious to suspend the composition in an aqueous solution carrier. With regard to the calcium phosphate particles being nano-sized, Yamamoto et al. teach calcium phosphate nanoparticles of 10-100 nm (Abstract; Figure 9) and no more than 1 µm [0001] and liquid dispersions thereof [0002]. Yamamoto et al. teach: “by using hydroxyapatite nanoparticles for a bone filler, complexation with other materials, and a high intensity and highly functional bone filler can be expected.” [0007] Thus, the artisan would mix the enhanced osteogenic composition of O’Leary et al. with nano-sized calcium phosphate particles suspended in aqueous solution for the desirable properties of high intensity and highly functional bone filler with a reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Declaration and Arguments:	Applicant asserts that O’Leary et al. teaches away from Applicant’s claimed invention and therefore the combination of references would not have rendered Applicant’s claimed invention obvious. Respectfully, the Examiner cannot agree because the Examiner finds that O’Leary et al. anticipates the claimed subject matter despite Applicant’s arguments to the contrary. On this point, the Examiner and Applicant have to agree to disagree. The Examiner suggests proceeding to the Board of Appeals.
Respectfully, Applicant’s arguments are not persuasive and the claims remain rejected.


Conclusion

No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/15/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613